Citation Nr: 1754820	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-49 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing loss, rated 10 percent disabling.

2. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3. Entitlement to an increased rating for a deviated septum, rated noncompensably (zero percent) disabling.

4. Entitlement to an increased rating for residuals of tonsillectomy, rated noncompensably disabling.

5. Entitlement to an increased rating for corneal scar of the left eye, rated noncompensably disabling.

6. Whether new and material evidence has been received to reopen a claim for service connection for residuals of head injury, and, if so, whether service connection is warranted. 
 
7. Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In the course of appeal, by a September 2016 Decision Review Officer decision, the Veteran was granted a total disability rating based upon individual unemployability (TDIU).  Hence the claim for entitlement to TDIU previously the subject of appeal has been resolved in the Veteran's favor, and there is no longer a case in controversy for appellate consideration as to this claim.  

FINDINGS OF FACT

1. In October 2016, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for increased rating for bilateral hearing loss.

2. In October 2016, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for increased rating for PTSD.

3. The most probative evidence of record indicates that the Veteran's deviated septum has not been manifested by a 50 percent or greater obstruction of the nasal passage on both sides or by a 100 percent obstruction on one side.  

4. The most probative evidence of record indicates that the Veteran's residuals of tonsillectomy have not been manifested by any disease or disability.  

5. The Veteran's corneal scar of the left eye did not result in incapacitating episodes at any time during the appeal period, and did not otherwise result in disability.  

6. Service connection for residuals of head injury was last denied in a February 1971 rating decision that was not appealed, nor was new and material evidence submitted within the appeal period.

7. Evidence submitted since the February 1971 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of head injury.

8. Residuals of head injury did not manifest in service or within one year thereafter, and the most probative evidence is against a finding that the Veteran has current residuals of head injury related to service.  
9. Service connection for migraine headaches was last denied in a July 2003 rating decision that was not appealed, nor was new and material evidence submitted within the appeal period.

10. Evidence submitted since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for migraine headaches.

11. Migraine headaches did not manifest in service or within one year thereafter, and the most probative evidence is against a finding that the Veteran has current migraine headaches related to service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal regarding the issue of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for an increased rating for deviated septum have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2017).  

4. The criteria for an increased rating for residuals of tonsillectomy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6599 (2017).

5. The criteria for an increased rating for corneal scar of the left eye have not been met. 38 U.S.C. §§ 1155, 5107 (2012);  38 C.F.R. § 4.79, Diagnostic Code 6009 (2017).  

6. The February 1971 rating decision that denied service connection for residuals of head injury is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

7. New and material evidence has been received to reopen the claim for service connection for residuals of head injury.  38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156 (2017).

8. The requirements for establishing service connection for residuals of head injury have not been met.  38 U.S.C. §§ 1110, 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

9. The July 2003 rating decision that denied service connection for migraine headaches is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

10. New and material evidence has been received to reopen the claim for service connection for migraine headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156  (2017).

11. The requirements for establishing service connection for migraine headaches have not been met.  38 U.S.C. §§ 1110, 1131, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).
In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for increased rating for bilateral hearing loss and PTSD.  As he has withdrawn his appeals concerning these claims, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeals concerning these claims, and they are dismissed.

II.  Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including VA treatment records and VA examination reports.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

III.  Analysis - Common Considerations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Deviated Septum; Residuals of Tonsillectomy 

The Veteran effectively contends that his deviated septum and residuals or status post tonsillectomy are of a severity warranting a compensable rating.  In his VA Form 9 submitted in October 2016 the Veteran contended that a higher rating was warranted for residuals of tonsillectomy based on a recurrent sore throat.  

The Veteran's deviated septum is rated under Diagnostic Code 6502, for traumatic deviation of the septum.  Under that code, a 10 percent rating is warranted if there is a 50 percent or greater obstruction of the nasal passage on both sides or a 100 percent obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  

The Veteran's residuals of or status post tonsillectomy is appropriately rated under Diagnostic Code 6599, as some undefined condition of the nose or throat.  Because a disease or disability has not been identified in the record as associated with the Veteran's status post tonsillectomy, a diagnostic code for a more particular disease entity affecting the nose or throat cannot be assigned.  38 C.F.R. § 4.97.

The Veteran was afforded a VA examination in March 2016 to address service-connected deviated nasal septum and residuals of tonsillectomy.  The Veteran then at first asserted that he had his tonsils removed and bones removed from his nose related to bomb radiation.  However, upon questioning the Veteran further the examiner discerned that the Veteran had what sounded like a nasal turbinated surgery to correct difficulty breathing due to a deviated septum, and that tonsils were removed at the same time as that surgery.  The Veteran asserted symptoms including coughing up fluid in the morning which he spits out, and it getting harder for him to swallow pills as he ages.  However, the examiner did not find any symptoms attributable to either the tonsils removal or the deviated septum.  The Veteran's posterior pharynx was pink and normal, and his nasal passages were open, not edematous, and without discharge.  The examiner specifically found that there was not 50 percent obstruction on both sides, and rather found "no significant deviation of his nasal septum."  His finding that the nasal passages were open also informs that there was not 100 percent obstruction on either side.  The examiner found no current disabling condition associated with the Veteran's deviated septum or his tonsillectomy.  

The balance of the medical record, including VA treatment records, consistent with the March 2016 examiner's findings, reveal no disability associated with the Veteran's service-connected deviated septum or his residuals of tonsillectomy.  

The Veteran may sincerely believe that he has symptoms such as sore throat or difficulty swallowing or sinus congestion or headache attributable to status post tonsillectomy or a deviated septum.  However, the Veteran, as a layperson, is without the expertise needed to attribute such symptoms to these service-connected conditions where, as here, such attribution is beyond lay competence.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Accordingly, the Board affords greater weight to the findings of March 2016 VA examiner, as supported by the weight of the balance of the record, including VA treatment records over the course of claim.  Thus, with the preponderance of the evidence against any symptomatic or otherwise disabling conditions associated with the Veteran's deviated septum and status post tonsillectomy, a compensable rating is not warranted for either of these conditions.  A compensable rating is also not warranted for deviated septum in the absence of evidence of total obstruction of one side or 50 percent obstruction on both sides.  Diagnostic Code 6502.  With the weight of the evidence against any attributable symptoms or disability at any time during the appeal period, staged ratings are also not warranted.  Hart.  

Corneal Scar of Left Eye

The Veteran effectively contends that he has decreased vision associated with his service-connected corneal scar of the left eye, and that he should accordingly be assigned a compensable rating for the condition.  In his VA Form 9 submitted in October 2016 the Veteran contended that he should be granted a higher disability rating because "I suffer great difficulty with my vision."
  
The Veteran's left corneal scar is appropriately rated under Diagnostic Code 6009, for unhealed eye injury, in the absence of other indicated basis of rating the scar.  The general rating formula for diseases of the eye, which is applicable to Diagnostic Code 6009, reflects that a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past twelve months.  38 C.F.R. § 4.79, Diagnostic Code 6009.  

The Veteran was afforded an eye examination in July 2013 to address his service-connected corneal scar of the left eye.  The examiner noted a history of diagnoses of pseudophakia in December 2003, of cyclotorsional nystagmus in May 2006, and of epiretinal membrane also in May 2006.  The examiner noted that the Veteran had a small corneal scar of the left eye, but also observed that this scar was not in the Veteran's visual axis and therefore "does not affect his vision at all."  While the Veteran had a refractive error for distance vision in the left eye, the Veteran's corrected visual acuity in each eye was 20/20.  The pupils were equal in diameter, round, and reactive to light, with no afferent pupillary defect.  In short, the examiner found that the Veteran had no eye disability associated with the corneal scar of the left eye.

While the Veteran may sincerely believe that he has visual impairment associated with his corneal scar of the left eye, the Veteran, as a layperson, is without the expertise needed to attribute any eye disability to his service-connected scar of the left cornea.  He has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau, supra.  

Accordingly, the Board affords greater weight to the findings of the July 2013 VA examiner, as supported by the weight of the balance of the record, including VA treatment records also not attributing any disability to the Veteran's left corneal scar.  The record does not reflect any period of incapacity associated with the left corneal scar at any time during the appeal.  The preponderance of the evidence is against any disabling interval or disabling condition associated with the Veteran's service-connected left corneal scar, and a compensable rating is not warranted for the condition.  With the weight of the evidence against any attributable disabling interval or disabling condition at any time during the course of appeal, staged ratings are also not warranted.     

V.  Requests to Reopen 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R.§ 3.156(a) (2017). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for residuals of a head injury was last previously denied by the RO in February 1971 based on absence of medical evidence of current disability and absence of documentation of any head injury in service.  Although the Veteran was notified of this rating decision and his appellate rights in a February 1971 letter, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the January 1971 rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302 , 20.1103 (2017).

The Veteran's claim for service connection for migraine headaches was last previously denied by the RO in July 2003 on the basis of negative opinions by VA examiners concerning etiology of claimed migraine headaches.  Although the Veteran was notified of this rating decision and his appellate rights in an August 2003 letter, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the July 2003 rating decision became final. 38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Subsequent to the February 1971 decision denying service connection for head injury and subsequent to the July 2003 decision denying service connection for migraine headaches, new evidence has been added to the record supporting the presence of head injury residuals and migraine headaches, including in particular a four centimeter vertical scar in the parietal area of the skull observed by a June 1993 VA examiner, and recent VA treatment records assessing migraine headaches or post-traumatic headaches.  

As the aforementioned evidence must be presumed credible for purposes of reopening claims and goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received for both claims.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for residuals of head injury and migraine headaches are reopened.  The Board notes that, per the September 2016 Statement of the Case, the RO has already considered these claims on a de novo basis, and the Board will proceed to do the same in this case.

VI.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In determining the weight assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and facial implausibility. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran effectively contends that he has had persistent headaches characterized as migraine as well as residuals of head injury resulting from being hit on the head by a ship's bell.  

Service treatment records fail to show any record of injury to the head, any injury from a ship's bell, or any migraine headaches.  The Veteran's December 1947 separation examination is also negative for any such injury or migraine or head injury residuals.  

The Veteran reported in an October 2016 VA Form 9 that his migraine headaches began when he was injured in service, explaining that he sustained an injury by a ship's bell striking him on the head.  He then also contended that he should be service connection for residuals of head injury from that incident.  

At a VA neurological examination conducted in October 2016 in furtherance of the Veteran's claims for service connection for migraine and residuals of head trauma, the Veteran reported that he had nearly constant headaches ever since he was hit on the head by a ship's bell that came loose from the mast.   

These rather consistent reports of headaches originating in service are undermined by inconsistencies in past records, as discussed below.  

In a claim received in December 1970, the Veteran reported suffering head injury with scalp laceration in 1947.  He additionally reported suffering injuries from a beating in 1947.  This December 1970 record is the first record documenting any history of in-service head injury.

In a February 1971 rating decision the RO denied service connection for residuals of head injury based on this condition not being shown by evidence of record.  The RO also then denied service connection for a nervous condition based on the nervous condition as shown by evidence of record being too distant in time from service.  Of record at the time was a report of VA hospitalization in January 1971 for a diagnosed psychosomatic disorder, with noted characteristics including immaturity, anxiety, and depression.  The hospitalization record did not indicate the presence of headaches.  

In a postscript to a letter the Veteran submitted to VA in July 1972 on his son's behalf, the Veteran reported, 

I notice on my own claim [...] the fact that the ship bell that fell on my head was not mentioned.  It happened aboard a United States Destroyer and I am sure that the Chief [Pharmacist] mate made record of it.  After I got out of service a psychiatrist examined me and told me that I may [lose] my memory at some future date.

A December 1972 private emergency room visit reflects treatment for a complaint of buzzing and popping in the ears at intervals and an aching behind both ears of approximately two weeks' duration.  There was no notation of any prior history of tinnitus.  The record reflects that he was then employed by a county sheriff's department.  

A September 1976 private emergency room visit reflects the Veteran's complaint of severe headache at the base on his skull, soreness in his neck area, and an aching sensation in his eyes following an incident involving shooting three sticks of dynamite.  He had no relief from aspirin.  Severe tension headaches were assessed.  

A December 1978 private emergency room visit documents the Veteran's complaint of headache of 10 hours' duration, which he said was throbbing in nature, and was worse when he lied down.  He reported having a history of these headaches.  The treating physician assessed muscle tension/vascular headache and hypertension.  

At a VA examination in November 1980 the Veteran reported, "Headaches, vision comes and goes from day to day."  

Upon a June 1993 VA audiology examination, the Veteran reported a history of closed head injury with skin laceration in 1946, followed by ongoing headaches and tinnitus.  

Upon a general VA examination in June 1993, the Veteran reported being unemployed since 1981, and prior to that time being self-employed as an automobile mechanic from 1971 to 1981, and prior to that time working for a coal company as a strip miner from 1966 to 1971.  He reported that he stopped working as an automobile mechanic due to headaches and ringing in his ears.  At the examination the Veteran reported constant ringing in his ears and frequent headaches.  The examiner assessed status post trauma to the head with persistent ringing in the ears and frequent headache.  

At a June 1993 VA neurological examination, the Veteran reported being struck on the top of the head by a ship's bell, resulting in a concussion and laceration on the top of his head.  He also stated that he developed increased anxiety.  The Veteran reported that he had constant ringing in his ears and periodic headaches occurring approximately every one to two days and lasting several hours, with some relief obtained by taking aspirin.  He reported that his headache pain was from 5 to 10 out of 10.  He described the headache as a constant dull pain with associated photophobia.  Objectively, the examiner observed a 4 centimeter vertical scar on the parietal area of the skull.  The examiner diagnosed status post trauma to the parietal area of the skull.  A skull x-ray was obtained, and this showed no intracranial calcifications. 

At a March 1995 VA examination for pension purposes, the Veteran reported being struck on his head by the ship's bell in 1946, and having chronic neck and back pain and ringing in the ears since that time.  He also reported suffering a cerebrovascular accident in 1994 which had initially resulted in loss of his peripheral vision, but that condition had since resolved.  He reported that he now had severe head pain every other day in the occipital area, persisting up to two weeks, and relieved by taking aspirin.  Objectively, a neurological examination was within normal limits.  The examiner in pertinent part diagnosed "chronic headaches, apparently vascular in nature, with associated chronic sinusitis." 

Upon a VA examination in May 2003, the Veteran reported that he was hit in the head by a ship bell in service, and that he started having headaches shortly after being hit in the head.  He reported that he had a laceration on the top of his head requiring several stiches, and that he had an indentation in the top of his head for several years.  He also reported that he had pain in the back of his neck.  He complained of double vision in the left eye when he has his glasses off, as well as recurrent sinusitis which he asserted also began in service.  However, when the examiner asked about his sinus infections he stated that he does not have sinus infections.  The Veteran's history of cerebrovascular accident in 1994 was noted, but with the Veteran reporting that associated loss of his peripheral vision had since resolved.  

The May 2003 examiner found no indentation in the Veteran's head.  A head CT obtained in January 1995 revealed a focal lunar infarct of the right basal ganglia, but was otherwise unremarkable.  A neurological examination in May 2003 was unremarkable.  The examiner diagnosed migraine headaches, but concluded that these were not likely related to being hit on the head in service in 1947.  

It is notable that while the Veteran in a December 1970 claim asserted a head injury from a ship bell striking his head, and he provided a statement in July 1972 regarding such an injury, he did not report associated headache either in 1970 or 1972.  He also did not then report tinnitus or ringing in the ears.  Ringing in the ears was not reported until a December 1972 emergency room visit.  Headaches were not reported until the emergency room visit in September 1976 following exposure to a dynamite explosion.  Thus, while the Veteran has subsequently reported headaches and tinnitus which he has asserted began with injury in service, the chronology of complaints of headaches and tinnitus do not suggest their onset until decades after service, and emergency treatment visits inform of years-post-service onset of symptoms as well as activities which may have given rise to such symptoms.   

More recent treatment records also do not reflect consistent reporting of headaches.  At an October 2013 VA behavioral medicine evaluation for management of diagnosed PTSD with depression, a physical history was obtained, and the Veteran denied headaches, visual changes, speech problems, seizures, weakness, fainting, balance problems, or gait changes.  The Veteran did then report current pain of 5/10, but this was back pain.  In contrast, at a November 2013 mental health outpatient treatment the Veteran reported having daily headaches.  

At an unscheduled January 2014 VA outpatient treatment, the Veteran complained of having a migraine for the past two weeks.  He did not then report a history of migraines prior to that time or of ongoing migraine since service, or indeed any history of headache.  At an associated treatment the same day, the Veteran reported a history of head and neck pain for two weeks.  

At a VA behavioral medicine treatment five days prior to the January 2014 unscheduled VA outpatient treatment for headaches, the Veteran denied significant headaches.  At a VA mental health treatment approximately a week after the January 2014 unscheduled outpatient treatment for migraine, the Veteran again denied headaches.  

Thus, these VA treatment records from 2013 and 2014 reflect the Veteran's inconsistent and indeed contradictory reporting of headache history.  The Board accordingly concludes that the Veteran is not a credible historian with regard to past headaches, and hence the Board must reject as not credible his self-reported history of nearly continuous headaches since the in-service head injury.  

At a September 2016 VA examination to address residuals of head injury and headaches, the Veteran reported that after he was struck on the head by a ships bell in service he received a laceration that was sutured by the chief pharmacist, who told the Veteran not to report the incident because it could affect his service.  The examiner noted that a CT of the head in November 2006 was normal.  The examiner also noted the absence of a record of head trauma in service treatment records despite a November 1970 medical record documenting the Veteran's then self-report of a head injury in 1946 from a ship's bell and resulting head laceration.  

The September 2016 examiner concluded that it was not at least as likely as not that the Veteran's headaches were caused by a head injury in service, and based this opinion on absence of objective medical evidence of the reported injury to the Veteran's head and the absence of medical findings of traumatic brain injury.  The September 2016 examiner also assessed that the described headaches were non-migraine. 

While the Veteran believes that he has current residuals of head injury and migraine headaches related to service, as a lay person, he has not shown that he has specialized training or credentials sufficient to render such an opinion.  See Jandreau, supra.  In this regard, the diagnosis and etiology of brain trauma residuals and migraine headaches are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinions as to the diagnosis or etiology of claimed residuals of head injury and migraine headaches do not constitute medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Veteran's own opinions regarding the etiology of his currently claimed head injury residuals and migraine headaches do not constitute competent evidence.  

The Board accords much greater weight to the conclusions of the VA examiner in September 2016, whose conclusions are based on the absence of any record of head injury or headaches in service or continuing from service, and absence of findings of traumatic brain injury, including by brain CT scan.  The Board notes that the balance of the objective evidence of record is consistent with the examiner's findings and conclusions.  While a scar was observed in the parietal area of the skull by a June 1993 VA examiner, this does not provide objective evidence of concussive injury in service.  The Veteran's post-service work for in strip mining, for a police force, in automotive repair, in welding, and with activities involving dynamite, certainly afforded opportunities for concussive injury.  

In the absence of competent and credible evidence linking current headaches to service or establishing residuals of a head injury in service, the Board finds the preponderance of the evidence against migraines or residuals of head injury having onset in service or otherwise being causally related to service.  In the absence of evidence of an organic disease of the nervous system within the first post-service year, service connection for migraine or residuals of head injury cannot be sustained on this first-year-post-service basis.  38 C.F.R. §§ 3.307, 3.309.  

VII. Benefit of Doubt

In reaching the above conclusions for all the Veteran's appealed claims for both service connection and increased ratings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In regard to the rating claims on appeal, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The issue of entitlement to an increased rating for bilateral hearing loss is dismissed.  

The issue of entitlement to an increased rating for PTSD is dismissed.  

Entitlement to an increased rating for a deviated septum is denied. 

Entitlement to an increased rating for residuals of tonsillectomy is denied.

Entitlement to an increased rating for a corneal scar of the left eye is denied.

New and material evidence having been received, the claim for service connection for residuals of head injury is reopened, and to that extent only, the appeal is granted.

Service connection for residuals of head injury is denied.

New and material evidence having been received, the claim for service connection for migraine headaches is reopened, and to that extent only, the appeal is granted.

Service connection for migraine headaches is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


